UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6302



ELWOOD COX-EL,

                                               Plaintiff - Appellant,

          versus


LAMONT W. FLANAGAN, Commissioner of Division
of Pretrial Detention & Services; WILLIAM
JEDNORSKI, Warden, Baltimore Central Booking
Intake Center; MARTIN O’MALLEY, Baltimore
Mayor; BALTIMORE CITY COUNCIL; CITY OF
BALTIMORE,

                                              Defendants - Appellees,

          and


3 UNKNOWN NAMED CORRECTIONAL      OFFICERS,   at
Central Booking Intake Center,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-2588-S)


Submitted:   July 31, 2001                 Decided:   August 24, 2001


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Elwood Cox-El, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; William Rowe Phelan, Jr., OFFICE OF
THE CITY SOLICITOR, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elwood Cox-El appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Cox-El v. Flanagan, No. CA-00-2588-S (D.

Md. Feb. 5, 2001).    We deny Cox-El’s motion for the appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2